Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 1 of 11                         PageID #: 18

                                                                                         FILED NTHE
                                                                                UNITED STATES DISTRICT COURT
                                                                                     OISlRICT OF HAWAII
                                                                                 22 April 2021 8:18 AM lrs
                                                                                 Michelle Rynne, Clerk of Court


           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                    HAWA il

                                                     )
       CHRISTOPHER SALANOA,                          )     Case # Civil 21-00166-WRP-None
                                                     )
           Claimant-Appellee,                        )
                                                     )    MOTION TO WITHDRAW
                 vs.                                 )    MY ADA COMPLAINT
                                                     )
      THE UNITED STATES OF AMERICA                   )
                                                     )
             Def~ndant                               )
                                                     )
                                                     )

                       MOTION TO WITHDRAW MY ADA COMPLAINT


      I ask the Court to allow me to withdraw my March 29, 2021 complaint. I don't have the

      money to move forward with this legal issue at this time.

      The attached document is the Complaint I'm talking about.

      Thank you,·

                                                                             April 22, 2021




                                                 1
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 2 of 11                                   PageID #: 19

                                                                                               FILED IN 11-IE
                                                                                      UNITED STATES DISTRICT COURT
                                                                                      29 Ma~\rlfs:~~ lrs
                                                                                      Michello Rvnno. Clerk of Court




              IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                       HAWAII

                                                          )
      CHRISTOPHER SALANOA,                                )    Case# Civil 21-00166-WRP-None
                                                          )
              Claimant-Appellee,                          )
                                                          )   PLEA TO STOP SYSTEMIC
                    vs.                                   )   DISCRIMINATION AND TO BE
                                                          )   PROVIDED ADEQUATE AND EQUAL
      THE UNITED STATES OF AMERICA                        )   ABILITY TO COMJvfl.JNICATE
                                                          )   TO ENFORCE MY ADA LEGAL
                Defendant                                 )   RIGHTS
                                                          )
                                                          )
                                                          )


        PLEA TO STOP SYSTEMIC DISCRIMINATION AND TO BE PROVIDED
       ADEQUATE AND EQUAL ABILITY TO COMMUNICATE TO ENFORCE MY
                           ADA LEGAL RIGHTS

        I.      The Parties to this Complaint

             A. The Plaintiff.   filing Pro Se
                Christopher Salanoa

                46-203 Aeloa St. Kaneohe, lil. 96744

                Ph. 808-453-0610

                Email; ccsalanoa@gmail.com

             B. The Defendant, United States of America

                All Federal ADA enforcement agencies

       Il.      The basis for my complaint is the violation of Federal laws.

      Title VII of the Civil Rights Act of 1964,

      The Rehabilitation Act, 29 U.S.C. 701 et. seq.

                (c) Policy It is the policy of the United States that all programs, projects, and



                                                      1
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 3 of 11                                PageID #: 20




      activities receiving assistance under this chapter shall be carried out in a manner

      consistent with the principles of.-

                 (1) respect for individual. dignity, personal responsibility, self-determination, and

      pursuit of meaningful careers. based on informed choice, of individuals with disabilities.

      The Americans with Disabilities Act Title II

       Basic right to equal communication in a legal setting.

      The Americans with Disabilities Act Title V

      Title V emphasizes, this title supports individuals with disabilities who need legal

      recourse to uphold their civil rights.

      Venue is proper since all parties are subject to Federal Laws

       III.      Statement of Claim,

              1. I am a Pro Se litigant suffering from episodes of intense ADA symptoms for the

                 last 10 years.

              2. I have also been suffering from "dyslexia" type symptoms that interferes with my

                 ability to process legal language and or "blocks or denials" (prevents me from

                 acting in a timely manner) to access ADA recovery benefits.

              3. It has been medically documented that my wife who is also my ADA "responsible

                 person" is worse than I am.

              4. I read that claiming ignorance of the law will not protect from the consequences

                 of its existence. I am not ignorant by choice. Since no honest attorney will help

                 me, I have been trying every possible way to educate myself in understanding

                 legal language.




                                                       2
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 4 of 11                          PageID #: 21




         5. I am Magna Cum Laude in College, so I don't think I'm stupid. I found I become

            too emotionally distressed and acutely anxious tending to act quickly for fear of

            "time limita~ions" that are usually buried somewhere in the paperwork.

         6. I am being further distressed by ongoing actions of retaliation and int~rference of

            my ADA rights and benefits by my employer.

         7. I have recently been told "Mr. Salanoa you have single-handedly destroyed

            LIRAB" (State of Hawaii Labor Appeals Board, because the great number of

            motions I filed) I've learned after it was too late, by saying or doing nothing (in

            writing) it looked like I condoned suspicious actions against me in the past.

         8. I am compelled to file motions because I have no other way of communicating my

            rights to gain access to recovery benefits and to oppose my employer from

            fraudulently denying me those same benefit's.

         9. I understand layman everyday English very well, however legal language is very

            different. Also, at times I become very distressed from remembering past

            traumatic incidents that involved legal language and direct threats to my quality of

            life.

         10. These past incidents have become an emotional/mental barrier that interferes with

            and directly prevents me from communicating properly to ADA agencies that

            were created to help me. I have been suffering great harm.

         11. I have irrefutable evidence that the State of Hawaii Disability Compensation

            Division employees Burma Siu and Reid Tokumine have both unlawfully

            prevented my access to ADA benefits. I reported their actions, nothing is done.




                                                  3
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 5 of 11                           PageID #: 22




         12. A EEOC investigator told me in 2020 "This is the last time we will give you a

            right to sue letter" (No attorney will help me, I'm told HECO will just appeal

            everything, this discourages these attorneys) I hope he changes his mind.

         13. I have no legal expert or anyone else to properly translate legal language. I'm

            forced to file Civil Complaint Pro Se.

         14. The State of Hawaii l st Circuit Court has recently (in 2021) dismissed my Civil

            Complaint that I filed Pro Se with that last EEOC/ Hawaii Civil Rights

            Commission "Right to Sue letter" claiming it is a work comp case.

         15. I had 2 attorneys and an email from the Hawaii Civil Rights Commission saying

            l st Circuit Court does have jurisdiction.

         16. I filed in State Court because it had ADA assistance that the Federal Court didn't

            have. I ended up not getting any ADA assistance anyway.

         17. I have always acted in good faith trying to find the right information and right

            agency needed to help me restore my health to become "whole again"

         18. I am unable to read legal language, I am also unable to read "case laws" Unable to

            recognize relevant information and rulings that contradicts my oppositions

            reasons for dismissals or denials. I am unable to receive proper help to get well.

         19. Because I am unable to communicate properly, I am creating a lot of needless

            distress in the various Courts, its personnel.

         20. At the same time, I am compelled to protect my family from further harm as I am

            actively seeking medical rehabilitation and re-employment.

         21. I have been seeking help for many years from various Courts, Judges, Unions,

            Politicians and government agencies with no to very little help.




                                                   4
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 6 of 11                            PageID #: 23




          22. People who are unable to speak have an expert to communicate or translate for

              them allowing that disabled person the ability to make a "informed decision"

          23. I have been unable to get past my ADA disability and the ADA barrier of

              processing legal language so that I too will make "informed decisions"

          24. As a Pro Se disabled litigant I believe I should be provided a "legal language"

              translator just like someone who is provided an English language translator.

          25. The legal system is systemically discriminating against individuals like me. I have

              a right to make informed decisions just as much as other people, whether they are

              disabled or not, with or without legal help.

          26. The systemic discrimination against the disability I suffer from increases my

              ADA symptoms and robs me of my legal ADA rights.

          27. The systemic discrimination against the disability I suffer from also is destroying

              my quality of life and interfering with ability to improve my health.

          28. My employer's legal team is about to force another unjust "Settlement" on me.

          29. I can see that I have no clear way of explaining and enforcing any laws that exist

              to support my right to stop their interference of my ADA benefits.

       Exhibit A: LCSW William Watts Queens Medical Center medical note.
       Exhibit B; Attorney Richard Dewaele "retainer contract letter" that I didn't know existed
       until June 2018 when HECO's Ms. Wada emailed it to me. I didn't understand the full

       meaning of this letter until 2020, when I began contacting Dewaele and the Hawaii Bar

       for a copy of this "retainer" no one gets back to me and this is very disturbing to me. I

       don't have an extra 2 years to fully grasp the information in simple English, I will be

       destroyed by never being able to understand Legal language, Please help me.




                                                    5
    Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 7 of 11                             PageID #: 24




           IV.      Causes of Action
           Count I, interference of ADA Title II rights

              30. Plaintiff alleges I am not being provided adequate communication assistance.

              31. Plaintiff alleges I am not allowed a ''just hearing or trial"
'          Count II, interference of ADA Title V rights.

              32. Plaintiff alleges I am not being allowed equal access to disability benefits as other

                    disabled litigants.

              33. Plaintiff alleges I am not able to make an informed decision because I am without

                    proper the medical and/or legal assistance to do so.

            v. Prayer Coe relief
                 1. I ask the Court to stop this systemic discrimination by providing me with some

                    form or adequate means of communication that will help me overcome my

                    disability.

              2. I ask the Court to order that I am provided a legal translator, a lawyer is not

                    necessary or even have an ADA agency employee explain to me where to find

                    "apps" to help me adequately understand "case law"

              3. As the Court can see, I want to get well. I am only trying to find help for a fair,

                    equal and adequate way to be able to make a properly "informed decision" in any

                    legal forum.



                                                                                      March 29, 2021




                                                         6
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 8 of 11   PageID #: 25




                            NEXTPAGEISEXHIBIT A
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 9 of 11                           PageID #: 26




    To whom it may concern                                                         August 27, 2020

   This letter has been written to certify that Mr. Christopher Salanoa remains under my
   professional care and Is diagnosed with a work-related disability of PTSD and acute anxiety.

   Mr. Christopher Salanoa has been receiving treatment here at QMC to help him deal with his
   disability every year since 2011 and this treatment plan has been approved by several medical
   experts in the field of Mr. Christoph_er Salanoa's medical disability.

   I believe that In order for Mr. Christopher Salanoa to get well, it would be better if his employer
   could work with Mr. Salanoa in finding a way to possibly get him help to receive vocational
   rehabilitation and eventual re-employment.
  ~            ~~.L-~y)
   Sincerely, Bill Watts, LCSW
Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 10 of 11   PageID #: 27




                             NEXT PAGE IS EXHIBIT B
       Case 1:21-cv-00166-WRP-NONE Document 5 Filed 04/22/21 Page 11 of 11                                                           PageID #: 28

                                         1•~   UYU   °','?..-J.        "tODV          tlU\JU -    U 1 o>.t\D l L l J. J   l?lu 1             lfYUU-'
•.   UU/ ¥.U/ -'V.t-'   lVU UO • -,,:,

                                                      ( ..        ;_

       .   .



                                                                        Richard C. Dew aele                                                 ~
                                                                          Atto rney at Law
                                                                                 . P.O.. Box6 326
                                                                               Kaneohe, Hawaii -96744
                                                                             Tel. (808)-141-1170
                                                                          FaxNo. 1-866-210-5386 .
                                                                                                                                     '
                                                                                                                                   - i~
                                                                                                                                   N
                                                                                                                                       . oi
                                                                       Email: rdewaele@hawall.-rr.com                                       Cm
                                                                                                                                   ;        --t,-
                                                                                                                                            -<.1T1

                  June 13, 20·12
                                                                                                                                   -,,,..
                                                                                                                                   'O
                                                                                                                                            _,.(;
                                                                                                                                            =t .ti
                                                                                                                                            z~
                  Michael· Minatoya       ·
                  Worker's-Compensation Administrator
                                                                                                                                   \0
                                                                                                                                   ~
                                                                                                                                            1~
                                                                                                                                            m-
                                                                                                                                               0
                  Hawaiian El_ectric Company,· inc.                                                                                '°       zz
                                                                                                                                            -tp
                  PO Box2750
                  Honolulu,- HI 96840-000.1



                                         Re: HECO Case No. 12-00000-4 Christopher Salanoa

                   Dear Mr. Minatoya-
                                                                                                  above-listed
                         1have-been retained by Christopher Salanoa to represent him i11 the
                   DCD case No. 12-00000-4. Also. I agree to a continuance of the July
                                                                                              2012 hearing in
                                                                             their presentations.
                   this matter in order to give the parties time to -prepare

                              Mahalo for your anticipated response.




                               CC: Client



                                                                                                                                                    ', .. ~
                                                                                                                                              C_ a,·-::
                                                                                                         .•·.

                                                                                                                                                     '.   _,,



                                                                                      s   •• ••
